Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         DETAILED ACTION 
This is in response to the communication filed on 02/18/2021. Claims 1-21 are pending in the application.  Claims 1-21 are rejected. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 01/26/2021, with respect to 35 USC 103 type rejections of claims 1-3, 6-10, 13-17 and 20-21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang ‘104 reference (please see office action below for detail explanations) Applicant’s arguments, see remarks, filed on 01/26/2021, with respect to 35 USC 103 type rejections of claims 4-5, 11-12 and 18-19 have been fully considered are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang ‘104 reference (please see office action below for detail explanations)
         Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2017/0109626 A1 to Gokmen et al. (hereinafter Gokmen ‘626) in view of US 2019/0303104 A1 to Yang et al (hereinafter Yang ‘104)
Regarding Claim 1, Gokmen ‘626 discloses a method to secure information in a compute environment having an accelerator configured as an array of  Resistive Processing Units (RPUs), the accelerator being configured to perform a computation associated with an application (See Gokmen ‘626: ¶0081: FIG. 8 is a diagram of a two-dimensional (2D) crossbar array 800 that performs forward matrix multiplication, backward matrix multiplication and weight updates according to the present disclosure. Crossbar array 800 is , comprising:
providing  a first input to the RPU array (See Gokmen ‘626: ¶0018: The array includes a two-terminal resistive processing unit RPU at each of the plurality of crosspoints; ¶0081: The intersections between the set of row wires and the set of column wires are separated by RPUs, which are shown in FIG. 8 as resistive elements each having its own adjustable/updateable resistive weight, depicted as σ11, σ21, σ31, σ41, σ12, σ22, σ32, σ42, σ13, σ23, σ33 and σ43, respectively. For ease of illustration, only one RPU 820 is labeled with a reference number in FIG. 8. In forward matrix multiplication, the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU), wherein the first input comprises a first stochastic pulse train (Gokmen ‘626: ¶0089: RPU 820A includes processing components (shown at 820 in FIG. 8) having two terminals, wherein the processing components receive update data as stochastic numbers via stochastic signals generated by stochastic translators 914, 916 that receive input data xi and δj and 
detecting  a first output from the RPU array  and wherein the first output  represents a first state of the RPU array induced by the first stochastic pulse train (Gokmen ‘626: ¶0089: RPU 820A includes processing components (shown at 820 in FIG. 8) having two terminals, wherein the processing components receive update data as stochastic numbers via stochastic signals generated by stochastic translators 914, 916 that receive input data xi and δj and apply stochastic voltage sequences to row wire 912 and column wire 914, respectively. RPU 820A calculates the new value of Wij, using the stochastic bit streams, the non-linear characteristics of the RPU 820A, an AND operation 918 and an addition operation 920. More specifically, RPU 820A causes an incremental conductance change that is equivalent to a weight change, Δwmin, for every coincidence event and adds Δwmin to the stored weight value to arrive at the updated weight value, Wij; ¶0092: FIGS. 10A-D depict simplified diagrams and graphs illustrating how a measure of RPU linearity (r) may be calculated for the disclosed stochastic weight updates using a two-terminal, non-linear RPU according to one or more embodiments. FIG. 10A depicts the stochastic voltage sequences, which have previously described, and FIG. 10B depicts RPU 820, which receives and responds to the stochastic voltage sequences);
with the RPU array in the first state, providing a second input to the RPU array, the second input comprises a second stochastic pulse train 
detecting a second output from the RPU array (note figure 2; ¶0023, ¶0059- ¶0062; and claim 2 in Gokmen ‘626);
processing the one or more first and second outputs into a data string (Gokmen ‘626 discloses output nodes that provide a data string (See ¶0059 - ¶0061)); and
wherein the data string is generated in association with the computation (Gokmen ‘626: Figure 3, Reference No. 316 and 318 (output/data string); ¶0060: ANN model 300 is organized such that nodes 302, 304, 306 are input layer nodes, nodes 308, 310, 312, 314 are hidden layer nodes and nodes 316, 318 are output layer nodes)
Gokmen ‘626 fails to teach expressly concatenating the first and second outputs into a data string; and using the data string to secure information in the compute environment.
However, Yang ‘104 teaches concatenating the first and second outputs into a data string (note ¶0010, ¶0041; and claim 5 in Gokmen ‘626: generates string output from combined/ stochastic outputs); and using the data string to secure information in the compute environment (note ¶0004: Such hardware-based security systems include a true random number generator (TRNG), which is a hardware component that generates a string  of random bits that can be used as a Yang ‘104  further teaches providing a second input to the RPU array, the second input comprises a second stochastic pulse train (note ¶0041, ¶0045: pulse train)
Yang ‘104  and  Gokmen ‘626  are analogous art because they are from the same field of endeavor of performing operations using resistive processors/ accelerators. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Gokmen ‘626 method to further include the features of concatenating the first and second outputs into a data string; and using the data string to secure information in the compute environment taught by Yang ‘104   in order to provide users with a secure and accelerated way to perform cryptographic operations utilizing a logic circuit capable of processing a combined output signals (note Yang ‘104 , Abstract, and ¶0004,  ¶0006)
Regarding Claim 2, Gokmen ‘626 in view of Yang ‘104 discloses the method of claim 1 as detailed above. Furthermore, Gokmen ‘626 as modified disclose the method as described in claim 1 wherein the data string is generated before, during or after the computation (See Gokmen ‘626 ¶0059 - ¶0061; Kvatinsky ‘493 fig. 6 and related text) Furthermore, Yang ‘104 discloses such hardware-based security systems include a true random number generator (TRNG), which is a hardware component that generates a string  of random bits that can be used as a cryptographic key, See ¶0004)
Regarding Claim 3, Gokmen ‘626 in view of Yang ‘104 discloses the method of claim 1 as detailed above. Furthermore, Gokmen ‘626 as modified disclose the method  further including initializing the RPUs in at least one row of the RPU array to an initial mid-range value, and applying a series of pulses to the RPUs in the at least row to generate the  first output (note Gokmen ‘626 discloses input voltages are applied to row wires and the column wire sums the current generated by each RPU along that column wire (See ¶0082) Gokmen ‘626 further discloses generating voltage pulses in the form of stochastic bit streams, and applying the row voltage sequence to a row wire (See ¶0083 - ¶0084).
Regarding Claim 4, Gokmen ‘626 in view of Yang ‘104 discloses the method of claim 3 as detailed above. Gokmen ‘626 does not disclose the method as described in claim 3 wherein the series of pulses are However, Yang ‘104 discloses a Pseudorandom Pattern Generator (PRPG) generating a bit stream (See ¶0004, ¶0006, ¶0010;   and claim 5 in Yang ‘104: true random number generator, TRNG; examiner interprets that Yang ‘104   suggests enablement/ generation of other types of random number such as PRPG since random numbers are used to generate string output)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a PRPG, as taught by Yang ‘104, in order to generate random bit streams for performing cryptographic operations. A person of ordinary skill in the art would have been motivated to make Gokmen ‘626 and the associated TRNG of Yang ‘104 are leveraged together to create a PUF to generate cryptographic key material for use to secure information in a compute environment.
Regarding Claim 5, Gokmen ‘626 in view of Yang ‘104 discloses the method of claim 4 as detailed above. Gokmen ‘626 does not disclose the method as described in claim 4 wherein the source is a However, Yang ‘104 discloses a Pseudorandom Pattern Generator (PRPG) generating a bit stream (See ¶0004, ¶0006, ¶0010;   and claim 5 in Yang ‘104: true random number generator, TRNG; examiner interprets that Yang ‘104   suggests enablement/ generation of other types of random number such as PRPG since random numbers are used to generate string output)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a PRPG, as taught by Yang ‘104, in order to generate random bit streams. A person of ordinary skill in the art would have been motivated to make the modification because the RPU array of Gokmen ‘626 and the associated TRNG of Yang ‘104  are leveraged together to create a PUF to generate cryptographic key material for use to secure information in a compute environment.
Regarding Claim 6, Gokmen ‘626 in view of Yang ‘104 discloses the method of claim 1 as detailed above. Furthermore,  Yang ‘104  teaches  the method as described in claim 1 further including performing an additional obfuscation operation during generation of the data string (note ¶0054: using TRNG circuit in encryption  applications)   
Regarding Claim 7, Gokmen ‘626 in view of Yang ‘104   disclose the method of claim 1 as detailed above. Furthermore, Gokmen ‘626 as modified disclose the method as described in claim 1 wherein the application is a deep learning application and the computation occurs during a learning phase (See ¶0003 and ¶0062)
Regarding Claim 8, Gokmen ‘626 discloses an apparatus, comprising: 
a hardware processor (note figure 19.1902: processor);
computer memory (note figure 19.1904: memory)  holding computer program instructions executed by the hardware processor and configured to secure information in a compute environment having an accelerator configured as an array of  Resistive Processing Units (RPUs), the accelerator being configured to perform a computation associated with an application (See Gokmen ‘626: ¶0081: FIG. 8 is a diagram of a two-dimensional (2D) crossbar array 800 that performs forward matrix multiplication, backward matrix multiplication and weight updates according to the present disclosure. Crossbar array 800 is formed from a set of conductive row wires 802, 804, 806 and a set of conductive column wires 808, 810, 812, 814 that intersect the set of conductive row wires 802, 804, 806; ¶0103: A single, two-terminal device uses a non-linear switching characteristic of the device, along with encoded input bit streams to locally perform weight updates that consume low power and accelerate machine 
provide  a first input to the RPU array (See Gokmen ‘626: ¶0018: The array includes a two-terminal resistive processing unit RPU at each of the plurality of crosspoints; ¶0081: The intersections between the set of row wires and the set of column wires are separated by RPUs, which are shown in FIG. 8 as resistive elements each having its own adjustable/updateable resistive weight, depicted as σ11, σ21, σ31, σ41, σ12, σ22, σ32, σ42, σ13, σ23, σ33 and σ43, respectively. For ease of illustration, only one RPU 820 is labeled with a reference number in FIG. 8. In forward matrix multiplication, the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU), wherein the first input comprises a first stochastic pulse train (Gokmen ‘626: ¶0089: RPU 820A includes processing components (shown at 820 in FIG. 8) having two terminals, wherein the processing components receive update data as stochastic numbers via stochastic signals generated by stochastic translators 914, 916 that receive input data xi and δj and apply stochastic voltage sequences to row wire 912 and column wire 914, respectively); 
detect  a first output from the RPU array  and wherein the first output  represents a first state of the RPU array induced by the first stochastic pulse train (Gokmen ‘626: ¶0089: RPU 820A includes processing components (shown at 820 in FIG. 8) having two terminals, wherein the processing components receive update data as stochastic numbers via stochastic signals generated by stochastic translators 914, 916 that receive input data xi and δj and apply stochastic voltage sequences to row wire 912 and column wire 914, respectively. RPU 820A calculates the new value of Wij, using the stochastic bit streams, the non-linear characteristics of the RPU 820A, an AND operation 918 and an addition operation 920. More specifically, RPU 820A causes an incremental conductance change that is equivalent to a weight change, Δwmin, for every coincidence event and adds Δwmin to the stored weight value to arrive at the updated weight value, Wij; ¶0092: FIGS. 10A-D depict simplified diagrams and graphs illustrating how a measure of RPU linearity (r) may be calculated for the disclosed stochastic weight updates using a two-terminal, non-linear RPU according to one or more embodiments. FIG. 10A depicts the stochastic voltage sequences, which have previously described, and FIG. 10B depicts RPU 820, which receives and responds to the stochastic voltage sequences);
with the RPU array in the first state, providing a second input to the RPU array, the second input comprises a second stochastic pulse train (note figure 2; ¶0023, ¶0059- ¶0062; and claim 2 in Gokmen ‘626: the encoding of the at least one first encoded signal and the at least one second encoded signal includes a stochastic sequence of pulses or a magnitude modulation);
detect a second output from the RPU array (note figure 2; ¶0023, ¶0059- ¶0062; and claim 2 in Gokmen ‘626);
process the one or more first and second outputs into a data string (Gokmen ‘626 discloses output nodes that provide a data string (See ¶0059 - ¶0061)); and
wherein the data string is generated in association with the computation (Gokmen ‘626: Figure 3, Reference No. 316 and 318 (output/data string); ¶0060: ANN model 300 is organized such that nodes 302, 304, 306 are input layer nodes, nodes 308, 310, 312, 314 are hidden layer nodes and nodes 316, 318 are output layer nodes)
Gokmen ‘626 fails to teach expressly concatenating the first and second outputs into a data string; and using the data string to secure information in the compute environment.
However, Yang ‘104 teaches concatenating the first and second outputs into a data string (note ¶0010, ¶0041; and claim 5 in Gokmen ‘626: generates string output from combined/ stochastic outputs); and using the data string to secure information in the compute environment (note ¶0004: Such hardware-based security systems include a true random number generator (TRNG), which is a hardware component that generates a string  of random bits that can be used as a cryptographic key)  Yang ‘104  further teaches providing a second input to the RPU array, the second input comprises a second stochastic pulse train (note ¶0041, ¶0045: pulse train)
Yang ‘104  and  Gokmen ‘626  are analogous art because they are from the same field of endeavor of performing operations using resistive processors/ accelerators. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Gokmen ‘626  apparatus to further include the features of concatenating the first and second outputs into a data string; and using the data string to secure information in the compute environment taught by Yang ‘104   in order to provide users with a secure and accelerated way to perform cryptographic operations utilizing a logic circuit capable of processing a combined output signals (note Yang ‘104 , Abstract, and ¶0004,  ¶0006)
Regarding Claim 9, Gokmen ‘626 in view of Yang ‘104 discloses the apparatus of claim 8 as detailed above. Furthermore, the limitation of claim 9 corresponds to claim 2 and is rejected under the same rationale.
Regarding Claim 10, Gokmen ‘626 in view of Yang ‘104 discloses the apparatus of claim 8 as detailed above. Furthermore, the limitation of claim 10 corresponds to claim 3 and is rejected under the same rationale.
Regarding Claim 11, Gokmen ‘626 in view of Yang ‘104 discloses the apparatus of claim 10 as detailed above. Furthermore, the limitation of claim 11 corresponds to claim 4 and is rejected under the same rationale.
Regarding Claim 12, Gokmen ‘626 in view of Yang ‘104  discloses the apparatus of claim 11 as detailed above. Furthermore, the limitation of claim 12 corresponds to claim 5 and is rejected under the same rationale.
Regarding Claim 13, Gokmen ‘626 in view of Yang ‘104 discloses the apparatus of claim 8 as detailed above. Furthermore, the limitation of claim 13 corresponds to claim 6 and is rejected under the same rationale.
Regarding Claim 14, Gokmen ‘626 in view of Yang ‘104 discloses the apparatus of claim 8 as detailed above. Furthermore, the limitation of claim 14 corresponds to claim 7 and is rejected under the same rationale.
Regarding Claim 15, Gokmen ‘626 teaches a computer program product in a non-transitory computer readable medium (note ¶ 0104 –¶0105: computer readable storage medium) for use in a data processing system to secure information in a compute environment having an accelerator configured as an array of  Resistive Processing Units (RPUs) the accelerator being configured to perform a computation associated with an application (See Gokmen ‘626: ¶0081: FIG. 8 is a diagram of a two-dimensional (2D) crossbar array 800 that performs forward matrix multiplication, backward matrix multiplication and weight updates according to the present disclosure. Crossbar array 800 is formed from a set of conductive row wires 802, 804, 806 and a set of conductive column wires 808, 810, 812, 814 that intersect the set of conductive row wires 802, 804, 806; ¶0103: A single, two-terminal device uses a non-linear switching characteristic of the device, along with encoded input bit streams to locally perform weight updates that consume low power and accelerate machine learning in ANNs formed from crossbar arrays of the non-linear RPUs; note, Gokmen ‘626 further discloses Artificial Neural Networks (ANNs) as a 
provide  a first input to the RPU array (See Gokmen ‘626: ¶0018: The array includes a two-terminal resistive processing unit RPU at each of the plurality of crosspoints; ¶0081: The intersections between the set of row wires and the set of column wires are separated by RPUs, which are shown in FIG. 8 as resistive elements each having its own adjustable/updateable resistive weight, depicted as σ11, σ21, σ31, σ41, σ12, σ22, σ32, σ42, σ13, σ23, σ33 and σ43, respectively. For ease of illustration, only one RPU 820 is labeled with a reference number in FIG. 8. In forward matrix multiplication, the conduction state (i.e., the stored weights) of the RPU can be read by applying a voltage across the RPU and measuring the current that passes through the RPU), wherein the first input comprises a first stochastic pulse train (Gokmen ‘626: ¶0089: RPU 820A includes processing components (shown at 820 in FIG. 8) having two terminals, wherein the processing components receive update data as stochastic numbers via stochastic signals generated by stochastic translators 914, 916 that receive input data xi and δj and apply stochastic voltage sequences to row wire 912 and column wire 914, respectively); 
detect  a first output from the RPU array  and wherein the first output  represents a first state of the RPU array induced by the first stochastic pulse train (Gokmen ‘626: ¶0089: RPU 820A includes i and δj and apply stochastic voltage sequences to row wire 912 and column wire 914, respectively. RPU 820A calculates the new value of Wij, using the stochastic bit streams, the non-linear characteristics of the RPU 820A, an AND operation 918 and an addition operation 920. More specifically, RPU 820A causes an incremental conductance change that is equivalent to a weight change, Δwmin, for every coincidence event and adds Δwmin to the stored weight value to arrive at the updated weight value, Wij; ¶0092: FIGS. 10A-D depict simplified diagrams and graphs illustrating how a measure of RPU linearity (r) may be calculated for the disclosed stochastic weight updates using a two-terminal, non-linear RPU according to one or more embodiments. FIG. 10A depicts the stochastic voltage sequences, which have previously described, and FIG. 10B depicts RPU 820, which receives and responds to the stochastic voltage sequences);
with the RPU array in the first state, providing a second input to the RPU array, the second input comprises a second stochastic pulse train (note figure 2; ¶0023, ¶0059- ¶0062; and claim 2 in Gokmen ‘626: the encoding of the at least one first encoded signal and the at least one second encoded signal includes a stochastic sequence of pulses or a magnitude modulation);
detect a second output from the RPU array (note figure 2; ¶0023, ¶0059- ¶0062; and claim 2 in Gokmen ‘626);
process the one or more first and second outputs into a data string (Gokmen ‘626 discloses output nodes that provide a data string (See ¶0059 - ¶0061)); and
wherein the data string is generated in association with the computation (Gokmen ‘626: Figure 3, Reference No. 316 and 318 (output/data string); ¶0060: ANN model 300 is organized such that nodes 302, 304, 306 are input layer nodes, nodes 308, 310, 312, 314 are hidden layer nodes and nodes 316, 318 are output layer nodes)
Gokmen ‘626 fails to teach expressly concatenating the first and second outputs into a data string; and using the data string to secure information in the compute environment.
However, Yang ‘104 teaches concatenating the first and second outputs into a data string (note ¶0010, ¶0041; and claim 5 in Gokmen ‘626: generates string output from combined/ stochastic outputs); and using the data string to secure information in the compute environment (note ¶0004: Such hardware-based security systems include a true random number generator (TRNG), which is a hardware component that generates a string  of random bits that can be used as a cryptographic key)  Yang ‘104  further teaches providing a second input to the RPU array, the second input comprises a second stochastic pulse train (note ¶0041, ¶0045: pulse train)
Yang ‘104  and  Gokmen ‘626  are analogous art because they are from the same field of endeavor of performing operations using resistive processors/ Gokmen ‘626 medium to further include the features of concatenating the first and second outputs into a data string; and using the data string to secure information in the compute environment taught by Yang ‘104   in order to provide users with a secure and accelerated way to perform cryptographic operations utilizing a logic circuit capable of processing a combined output signals (note Yang ‘104 , Abstract, and ¶0004,  ¶0006)
Regarding Claim 16, Gokmen ‘626 in view of Yang ‘104 disclose the non-transitory computer readable medium of claim 15 as detailed above. Furthermore, the limitation of claim 16 corresponds to claim 2 and is rejected under the same rationale.
Regarding Claim 17, Gokmen ‘626 in view of Yang ‘104 discloses the non-transitory computer readable medium of claim 15 as detailed above. Furthermore, the limitation of claim 17 corresponds to claim 3 and is rejected under the same rationale.
Regarding Claim 18, Gokmen ‘626 in view of Yang ‘104 discloses the non-transitory computer readable medium of claim 17 as detailed above. Furthermore, the limitation of claim 18 corresponds to claim 4 and is rejected under the same rationale.
Regarding Claim 19, Gokmen ‘626 in view of Yang ‘104  discloses the non-transitory computer readable medium of claim 18 as detailed 
Regarding Claim 20, Gokmen '626 in view of Yang ‘104 disclose the non-transitory computer readable medium of claim 15 as detailed above. Furthermore, the limitation of claim 20 corresponds to claim 6 and is rejected under the same rationale.
Regarding Claim 21, Gokmen '626 in view of Yang ‘104 disclose the non-transitory computer readable medium of claim 15 as detailed above. Furthermore, the limitation of claim 21 corresponds to claim 7 and is rejected under the same rationale.
              Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494